DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LUIS VENCES,
                                Appellant,

                                    v.

                 WELLS FARGO BANK, N.A., ET AL.,
                           Appellee.

                              No. 4D22-642

                         [December 15, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE17-
014338.

  Luis Vences, North Lauderdale, pro se.

  Shaib Y. Rios of Brock & Scott, PLLC, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.